Citation Nr: 0429175	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to the veteran's service-connected 
residuals of left leg injury.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, lumbosacral spine, (claimed as 
pinched nerve at L4-5).

3.  Entitlement to a compensable disability rating for 
residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in February 2002, that denied the veteran's 
claims of entitlement to service connection for depression as 
secondary to degenerative disc disease, lumbosacral spine or 
the service-connected residuals, left leg injury, as well as 
denying the veteran's request to reopen the previously denied 
claim of service connection for degenerative disc disease, 
lumbosacral spine, and the veteran's claim of entitlement to 
an increased rating for residuals of an injury to the left 
leg.  The denials of service connection, request to reopen, 
and increased rating were duly appealed.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claims folder reveals that the 
veteran established service connection for residuals of a 
left leg injury in a July 1994 rating decision.  The 
residuals for which service connection was granted consisted 
a scar on the left calf from a July 1974 puncture wound from 
a black palm tree.  Service connection for any other 
disability was specifically not established by the July 1994 
decision based upon no other residuals being present.

The July 1994 decision also denied the veteran's claim of 
service connection for residuals of an injury in 1973, when a 
metal bar fell on the veteran's left knee while building a 
bridge, because no current diagnosis of any residuals was of 
record.  The veteran's claim of service connection for 
degenerative disc disease of the lumbosacral spine, claimed 
as pinched nerve, L4-5, was denied because there was no 
evidence of any complaint or treatment to the veteran's back 
in his service medical records and the record showed his back 
was initially injured in 1985 and then reinjured in 1993.

At the present time, the veteran seeks an increased rating 
for his service-connected residuals of the left leg injury.  
The Board must emphasize that service connection is only in 
effect for a scar of the left calf.  The RO has rated the 
scar under the provisions of 38 C.F.R. § 4.118 Diagnostic 
Code (DC) 7805.  Effective August 30, 2002, the schedule for 
rating skin disabilities was revised.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, et seq. (2004).  The veteran, however, 
has not been advised of the amendments to the rating schedule 
and the RO has not considered the application of the revised 
rating criteria to the veteran's claim for increase.  

The Board also notes that DC 7805 calls for the scar to be 
rated on the limitation of function of the affected part.  
The Board notes that the VCAA notice letter of December 2001, 
the December 2002 Statement of the Case (SOC) and the March 
and June 2003 Supplemental SOCs all fail to identify any 
potentially applicable criteria upon which any limitation of 
function will be rated.  The Board finds that this fails to 
meet the VA's duty to notify in 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004).

Any other disabilities, unrelated to the service-connected 
scar of the left calf, that the veteran alleges arose from 
the injuries evidenced in the service medical records in 
September 1973 and July 1974 should be addressed as claims 
for service connection or requests to reopen the previously 
denied claims of service connection for residuals of the 
September 1973 and July 1974 injuries. 

The Board finds that further medical evidence is necessary 
prior to appellate consideration of the veteran's claims.  
The veteran was examined by VA in December 2001.  This 
examination fails to differentiate between disability of the 
leg produced by the service-connected scar and other non-
service-connected disability or disability that may or may 
not be related to the injuries noted in the veteran's service 
medical records.

Because the status of service connection for any residuals of 
the September 1973 and July 1974 injuries to the left leg is 
unclear, the Board finds that the veteran's claim of service 
connection for depression as secondary to residuals of the 
left leg injury, is inextricably intertwined with the 
resolution of the claims of increased rating, service 
connection, and requests to reopen service connection for 
degenerative disc disease of the lumbosacral spine.

Accordingly, the veteran's claims are remanded to the AMC/RO 
for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).

2.  The RO should insure that all VA 
treatment records have been attached to 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current disability manifested by the 
veteran's service-connected scar of the 
left calf.  Additionally, the examiner is 
requested to opine whether it is at least 
as likely as not that any current left 
leg disability is etiologically connected 
to the injuries noted in the veteran's 
service medical records in September 1973 
to the veteran's left knee and/or in July 
1974 to the veteran's left calf.  The 
examiner is also requested to opine 
whether is at least as likely as not that 
the veteran's degenerative disc disease 
of the lumbosacral spine is related to 
the currently service-connected left calf 
scar and/or to any other current left leg 
disability that the examiner finds 
etiologically related to the September 
1973 and July 1974 in-service injuries.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
depression is etiologically related to 
the veteran's service-connected left leg 
disability.  The examiner should review 
this remand, the veteran's treatment 
records, as well as the orthopedic 
examiner's report mandated by paragraph 3 
to identify the disability present in the 
veteran's left leg that is etiologically 
related to the in-service injuries.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



